Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "a sleeve fastened to said metal bar around which said at least one connecting member is mounted pivoting". It is unclear what ‘mounted pivoting’ means and whether the at least one connecting member is mounted around the sleeve or the metal bar. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorvardarson et al. (U.S. Patent No. 8,881,682).
For claim 1, Thorvardarson et al. discloses a device for rearing aquaculture animals at sea (as discussed in the abstract), the device comprising: a framework (Fig. 1: central axle 7); at least one rearing enclosure (Fig. 1: cage 1) internally delimiting a volume for receiving aquaculture animals (as discussed in Col. 2, lines 54-56); a float device (Figs. 12A, 12B: 49) connected to said at least one rearing enclosure; and a connection (Figs. 1-3: hub assembly 17) connecting said at least one rearing enclosure (1) to said framework (7), permitting a rotation of said at least one rearing enclosure about a first, substantially horizontal axis of rotation (along the central axle 7 as shown in the annotated Fig. 12A below), and a rotation of the first axis of rotation with respect to said framework about a second axis of rotation substantially parallel to the first axis of rotation (as shown in the annotated Fig. 12A below, such that the rearing enclosure 1 rotates about first axis of rotation and about the second axis of rotation via the tether lines 106 as the float device 49 is adjusted).
For claim 2, Thorvardarson et al. discloses the device according to claim 1, wherein said connection (Figs. 1-3: hub assembly 17) comprises at least one connecting member (Fig. 3: 60, 61) of the connecting rod type (as discussed in Col. 4, lines 37-40), mounted pivoting on said at least one rearing enclosure (1) about the first axis of rotation (as discussed in Col. 4, lines 37-45) and mounted pivoting on said framework (7) about the second axis of rotation, configured to transform a vertical movement of the sea into a vertical and horizontal movement of said at least one rearing enclosure that creates a shearing force at the contact between the aquaculture animals and said at least one rearing enclosure (as discussed in Col. 8, lines 38-67).  
For claim 3, Thorvardarson et al. discloses the device according to claim 2, wherein said framework (Figs. 1-2: 7) comprises at least one metal bar (as discussed in Col. 5, lines 44-45 and Col. 6, lines 4-5: aluminum), and wherein said connection (Figs. 1-3: hub assembly 17) comprises a sleeve (Fig. 3: outer sleeve 60) fastened to said metal bar (7) around which said at least one connecting member (Fig. 3: 60, 61) is mounted pivoting.  
For claim 5, Thorvardarson et al. discloses the device according to claim 2, wherein said at least one rearing enclosure (Fig. 1: cage 1) comprises a stop zone (Figs. 12a, 12B: fixation point 111) cooperating with said at least one connecting member (Fig. 3: 60, 61) so as to limit the rotational travel of said at least one rearing enclosure relative to said at least one connecting member about the first axis of rotation (where the fixation point 111 anchors the enclosure at a desired position in the water).
For claim 6, Thorvardarson et al. discloses the device according to claim 1, wherein said at least one rearing enclosure (Fig. 1: cage 1) comprises a proximal edge (Figs. 2-3: at innermost ends of the spokes 16 at support points 61) and a distal edge (as shown in Fig. 2: at cross members 9 defining the outer edge of the enclosure 1) that are opposite one another, and wherein said connection (Figs. 1-3: hub assembly 17) connects said proximal edge (Figs. 2-3: at innermost ends of the spokes 16 at support points 61) to said framework (7).
For claim 7, Thorvardarson et al. discloses the device according to claim 6, wherein said float device (Figs. 12A, 12B: 49) is connected to a zone of said at least one rearing enclosure (Fig. 1: cage 1) located near said distal edge (as shown in the annotated Fig. 12A below: at cross members 9 defining the outer edge of the enclosure 1).

    PNG
    media_image1.png
    652
    450
    media_image1.png
    Greyscale

 For claim 8, Thorvardarson et al. discloses the device according to claim 1, comprising a limiting device (Figs. 12A, 12B: 53, 106) limiting travel of said at least one rearing enclosure (Fig. 1: cage 1) relative to said framework (Figs. 1-2: 7) along the vertical direction (as discussed in Col. 8, lines 40-55).  
For claim 9, Thorvardarson et al. discloses the device according to claim 8, wherein said at least one rearing enclosure (Fig. 1: cage 1) comprises a proximal edge (Figs. 2-3: at innermost ends of the spokes 16 at support points 61) and a distal edge (as shown in Fig. 2: at cross members 9 defining the outer edge of the enclosure 1)  that are opposite one another, wherein said connection (Figs. 1-3: hub assembly 17) connects said proximal edge (Figs. 2-3: at innermost ends of the spokes 16 at support points 61)  to said framework (Figs. 1-2: 7), and wherein said limiting device (Figs. 12A, 12B: 53, 106) comprises at least one flexible link (mooring line 53, tethering lines 106) that connects said framework (7) to said distal edge (outer edge of the enclosure 1).
For claim 11, Thorvardarson et al. discloses the device according to claim 1, wherein said at least one rearing enclosure (Fig. 1 and Col. 5, lines 45-47: octagonal structure) comprises a substantially flat lower bottom (Figs. 6-7 shows the netting 3 and cross-members 9 of a lower half of the enclosure, defining the flat lower bottom) parallel to the first and second axes of rotation (as discussed in Col. 4, lines 62-64).
For claim 12, Thorvardarson et al. discloses the device according to claim 11, wherein said at least one rearing enclosure (Fig. 1: cage 1) further comprises a substantially flat upper bottom (Figs. 6-7 shows the netting 3 and cross-members 9 of an upper half of the enclosure, defining the flat upper bottom), parallel to and opposite said lower bottom.
For claim 14, Thorvardarson et al. discloses the device according to claim 12, wherein said at least one rearing enclosure (Fig. 1: cage 1) comprises two half- enclosures, one defining said lower bottom (lower half of the enclosure 1) and the other defining said upper bottom (upper half of the enclosure 1), fastened to one another (the segments of the cage are interconnected). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorvardarson et al., as above.
For claim 13, Thorvardarson et al. discloses the device according to claim 12, wherein said lower and upper bottoms have a separation between them (panels of netting separating the flat uppermost panel and the flat lowermost panel), but is silent about wherein said lower and upper bottoms each has a length and a width greater than 3 times the separation.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thorvardarson et al. to include said lower and upper bottoms each having a length and a width greater than 3 times the separation for the advantages of housing and gathering a large number of animals and maintaining desired buoyancy. 
For claim 15, Thorvardarson et al. discloses the device according to claim 14, wherein said two half-enclosures (a lower half and an upper half of the enclosure 1) are identical to one another (as shown in Fig. 2), but is silent about whether the two half-enclosures and are able to nest in one another. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thorvardarson et al. to include nestable half-enclosures for the advantage of easily storing the device when not in use. 
For claim 18, Thorvardarson et al. fails to specifically disclose the device according to claim 14, wherein said two half- enclosures are fastened to one another by pins.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thorvardarson et al. to include the two half- enclosures fastened to one another by pins for the advantage of retaining the shape of the at least one rearing enclosure as it moves and is rotated in the water.

Allowable Subject Matter
Claims 4, 10, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (ES 1065238 U) shows marine aquaculture cages made up of welded floating tubes and having a connection permitting rotation of the floating tubes; (BR P10406584 A) shows rotating net cages for aquaculture animals at sea supported by floating buoy;  (GB 2374572 A) shows a plurality of collapsible floating structure for aquaculture transport comprising a plurality of buoyant beam members; (U.S. Patent No. 5,400,745) shows a mollusk culture raft comprising a floatable platform; WO 8912388 A1) shows rotatable submergible cages; (U.S. Patent No. 4,704,990), (NO 149231 B) and (FR 2531835 A1) show a framework, a rearing enclosure, a float device, and a connection for rotating the enclosure about the axis of the framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643